Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in the application. Claims 1-24 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 27th, 2020 and December 2019.

Specification
The amendment filed December 30th, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the entire disclosures of which are incorporated herein by reference in their entirety” with respect to the U.S. Provisional Application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is directed to MPEP 211.02 (I), which particularly addresses incorporation by references filed after a filing date as follows:
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of June 29th, 2018) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed December 30th, 2019 is deemed new matter.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/527,768, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The provisional application does not disclose the following instantly claimed option for what appears to be the variable Z1:

    PNG
    media_image2.png
    103
    131
    media_image2.png
    Greyscale
.
Furthermore, while the priority document appears to disclose the following two options for Z1, the priority document does not appear to provide a definition for the variable Y1 such that the instantly claimed definitions would not appear to be adequately supported:

    PNG
    media_image3.png
    99
    310
    media_image3.png
    Greyscale
.
Furthermore, the priority document does not provide for the variables X1 and X2 to be “S” or “S(O)” as instantly claimed. The priority document further does not provide support for the instant variable R5 to be –ORb in a generic definition. The priority document also only appears to provide for R5 to be –CR72, which would have an improper valence on carbon. In this situation, it is unclear what the appropriate correction should be in the priority document such that the instantly recited option of CR73 would not appear to be adequately supported. An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). The priority th, 2019. For these reasons, the instant claims appear to broader than the disclosure found in the priority document in multiple aspects. 
Since an effective filing date is made on a claim-by-claim basis rather than subject matter-by-subject matter basis, the earliest effective filing date of each claim is June 29th, 2018 since each claim is affected by at least one of the differences discussed above.

Claim Objections
The fifth and sixth options listed for the variable Z in claim 1 appear to be identical. The same issue appears to exist in claims 3 and 4.
The last two options in claim 18 should be separated by the word “or” rather than “and”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 that is not defined in the claim. It appears that Applicant may have intended “Z” to be the corresponding definition; however, it is presently unclear if there is a missing group in the structural formula. Similarly, the presence of a definition for the variable “Z” that is not required anywhere else in the claim results in the same type of indefiniteness issue.
Claim 3 is rejected as indefinite based on the definition of Y2 and Y3 that include CR112. Claim 1 provides that two instances of R5 and can form a heteroaryl group and the structure of claim 3 appears to depict a ring structure that should be aromatic. The group CR112 in a ring, however, would not appear to be aromatic. Accordingly, it is unclear if the structure of claim 3 contains an error or if the variable definitions in claim 3 contain an error.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-17 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I) or (II) or a pharmaceutically acceptable salt, a stereoisomer, crystalline form, non crystalline form, hydrate, or solvate thereof, does not reasonably provide enablement for the full scope of “isomers” of compounds of formula (I) or (II).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
Breadth of the claims - The breadth of the claims includes all of the thousands of compounds of formula (I) or (II) as well as all isomers thereof. It is noted that the instant specification does not provide a definition for “isomer”. Merriam-Webster (Definition of isomer, obtained from https://www.merriam-webster.com/dictionary/isomer on February 27th, 2021) provides the following definition:

1: one of two or more compounds, radicals, or ions that contain the same number of atoms of the same elements but differ in structural arrangement and properties
	
	Accordingly, the scope of “isomers” would encompass not only stereoisomers such as diastereomers, enantiomers, geometric isomers, etc., but compounds that have the same molecular formula, i.e. same 

(b)	Nature of the invention - The nature of the invention is drawn to compounds and their isomers for use as HIV-1 inhibitors.

(c)	State of the prior art – It is well established that stereoisomers are reasonably expected to have similar properties to a racemate or a geometric isomer since these compounds have the same functional groups and atom connectivity while differing only slightly in spatial orientation. Constitution isomers are drawn to compounds that have the same molecular formula but differ in atom connectivity. It is well established that constitutional isomers can have wildly different properties since it is the structure of a compound that controls its properties and not its atom count. 

(d)	Level of one of ordinary skill in the art - The artisans synthesizing applicant’s compounds and isomers would be a collaborative team of synthetic chemists and/or medicinal chemists, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience.

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (In re Marzocchi and Horton 169 USPQ at 367 ¶ 3).  The following excerpt is taken from Dörwald (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

Amount of direction provided by the inventor and Existence of working examples – The application provides direction for the preparation of compounds of formula (I) and for stereoisomers; however, the application is negligent with respect to making any of the other possible constitutional isomers of compounds of formula (I). Applicant has provided sufficient guidance to make and use compounds of formula (I) and stereoisomers thereof; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the scope of the tens of thousands of constitutional isomers thereof.
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP § 608.01(p).

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure – Based on the lack of guidance in the instant specification, a person having ordinary skill in the art would be faced with undue experimentation in making and using the full scope of the instant claims. A person having ordinary skill in the art, in seeking to make constitutional isomers for use as HIV-1 inhibitors of even one species instantly disclosed, would be faced with hundreds of possible constitutional isomers. In order to test the properties of these isomers, a person having ordinary skill in the art would need to develop synthetic approaches to these compounds, which can be quite unpredictable as discussed in section (e). Since Applicant only provides guidance as to the particular structural attributes of the formula (I) or (II) that lead to HIV-1 inhibitors, a person having ordinary skill in the art would be faced with undue experimentation in attempting to synthesize the millions of structurally dissimilar constitutional isomers instantly claimed in order to find additional HIV-1 inhibitors.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that applicant is insufficiently enabled for making and using all isomers of compounds of formula (I) or (II) is clearly justified. It is suggested that Applicant amend the instant claims to replace “isomers” with “stereoisomers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 provides for Y1 to be –(CH2)m-Q-, which is outside the scope of claim 1 that 1 to be alkylene, O or N-Ra.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 12, 13, 14, 15, 16, 17, 18, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. Bioorg. Med. Chem. Lett. 2017, 27, 4925-4931, which was published November 2017. As discussed above, the earliest effective filing date of the instant claims is June 29th, 2018. It is further noted that the prior art references names authors beyond the instant inventors such that it is “by another”.
The prior art teaches the following compound on page 14 of the pdf (Scheme 3):

    PNG
    media_image4.png
    256
    332
    media_image4.png
    Greyscale
.
The compounds 5i-5l  are embraced by Formula (I) where Z1 is the first option depicted in the claim, R1 is hydrogen, p is 0 (or any number where R6 is hydrogen), R2 is hydrogen, X1 is alkylene, n is 0, X2 is oxygen, R3 and R4 are hydrogen, y is 0 and R5 is –ORb where Rb is alkyl. These definitions read on instant claims 1, 2, 8, 12, 13, 14, 15, 16 and 18 (see, for instance, compound 1). Regarding instant claim 17, at least compound 5n in Scheme 3 would appear to read on this claim. Regarding instant claims 19 and 23, the prior art teaches biological testing on page 17, Table 2 which would have resulted in a mixture with water.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 8, 12, 13, 14, 15, 16, 17, 18, 19, 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. Bioorg. Med. Chem. Lett. 2017, 27, 4925-4931.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The prior art teaches the following compound on page 14 of the pdf (Scheme 3):

    PNG
    media_image4.png
    256
    332
    media_image4.png
    Greyscale
.
The compound is embraced by Formula (I) where Z1 is the first option depicted in the claim, R1 is hydrogen, p is 0 (or any number where R6 is hydrogen), R2 is hydrogen, X1 is alkylene, n is 0, X2 is oxygen, R3 and R4 are hydrogen, y is 0 and R5 is –ORb where Rb is alkyl. These definitions read on instant claims 1, 2, 8, 12, 13, 14, 15, 16 and 18 (see, for instance, compound 1). Regarding instant claim 17, at least compound 5n in Scheme 3 would appear to read on this claim. Regarding instant claims 19 and 23, the prior art teaches biological testing on page 17, Table 2 which would have resulted in a mixture with water.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 2, 8, 12, 13, 14, 15, 16, 17, 18, 19 and 23. The prior art does not teach an explicit method where a compound was administered to a patient as recited in claims 20 and 24.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
in vivo would have been motivated to screen the compounds disclosed in the prior art to have the desired property of being HIV-1 protease inhibitors by administering the compounds to patients having HIV/AIDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626